DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II and Species A2 in the reply filed on 01/29/2021 is acknowledged.  Upon further review, the restriction requirement pertaining to the election of Species A1 and A2 has been withdrawn. However, the restriction requirement directed to Group I and Group II has not been withdrawn. The examiner notes that Applicant did not traverse the restriction requirement between Group I and Group II in the Remarks filed 01/29/2021. 
The requirement pertaining to Group I and Group II is still deemed proper and is therefore made FINAL. 

Claim Objections
Claims 37, 39-43, 55, 57-59, 88-90, and 92-95 are objected to because of the following informalities:  the phrase “A retread band” in line 1 of each claim should instead be written as –The retread band— for consistency and clarity so as to relate back to the retread band disclosed in the respective independent claim.  Appropriate correction is required.

Claim 60 is objected to because of the following informalities:  the phrase “said first annular edge an inner surface” in lines 4-5 should instead be written as –said first annular edge; an inner surface— for grammatical clarity.  Appropriate correction is required.

Claim 91 is objected to because of the following informalities:  the phrase “said first annular edge an inner surface” in lines 4-5 should instead be written as –said first annular edge; an inner surface— for grammatical clarity.  Appropriate correction is required.

Claim 94 is objected to because of the following informalities:  the phrase “wherein said rib portion extends longitudinally between a first rib edge is spaced axially inward from said first annular edge and a said second rib edge is spaced axially inward from said second annular edge” in lines 1-3 should be written as --wherein said rib portion extends longitudinally between a first rib edge that is spaced axially inward from said first annular edge and a second rib edge that is spaced axially inward from said second annular edge— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32, 37, 39-43, 55, 57-59, and 91-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 5,653,847), Sanders et al. (US 6,129,812), and Stoila et al. (US 2015/0059984) (Stoila ‘984). 

Regarding claim 32, King discloses a retread band (Fig. 2: 185) elastically extensible about an associated plurality of retread rim segments (Col. 6 lines 53-58), said retread band necessarily having a longitudinal axis (Fig. 2) and comprising: a first annular edge (Fig. 2: see one edge of 185 near either one of beads 186); a second annular edge spaced longitudinally from said first annular edge (Fig. 2: see other edge of 185 near other one of beads 186); an inner surface (Fig. 2: see radially inward surface of 185 in contact with rim 178) facing radially inward and dimensioned to abuttingly engage the associated plurality of retread rim segments (Fig. 2: 178) (Col. 6 lines 53-58; Col. 7 lines 21-26); an outer surface (Fig. 2: see radially outward surface of 185 in contact with beads 186) facing radially outward and dimensioned to abuttingly engage associated beads (Fig. 2: 186) of an associated tire to be retreaded (Fig. 2: 180) (Col. 7 lines 21-26). 
However, King merely discloses a generic elastomeric band and does not expressly recite the structural components or properties of the elastomeric band. 
Sanders teaches an abrasion-resistant elastomeric member of a tire building drum, wherein the elastomeric member includes: a base layer/layer B (i.e. a layer of a first elastomeric material) (Figs. 1-2, 5: 12; Figs. 4, 6: 28; Figs. 7-9: 35; Figs. 10-11: 40 or 41; Figs. 12-13: 46 or 47) having a first shore hardness (i.e. first abrasion-resistance property) (Col. 2 lines 52-64; Col. 6 lines 36-39); an abrasion-resistant material strip/layer A (i.e. a layer of a second elastomeric material) (Figs. 1-13: 20) disposed along said layer of first elastomeric material, said second elastomeric material having a second shore hardness (i.e. second abrasion-resistance property) that is greater than said first abrasion-resistance property of said first elastomeric material (Col. 2 lines 52-64; Col. 6 lines 36-39). Sanders also discloses at least one 

Stoila ‘984 teaches using a tire building drum comprising a support beam (Figs. 14, 18-21: 210), wherein the support beam is formed of reinforced elastomer or rubber (i.e. elastomeric material), preferably with one or more layers of steel reinforcement ply, wherein it is preferred that there are at least two layers of crossed steel plies, with the steel reinforcements preferably crossed at a low angle, in the range of +/-5 to 30 degrees, more preferably +/-5 to 12 degrees ([0057]). Stoila ‘984 further defines other components with biased cords as having measurements with respect to the equatorial plane (i.e. about a longitudinal axis) ([0007], [0018]). Thereby, one of ordinary skill in the art would readily recognize that the measurements of the steel reinforcements would also be with respect to the equatorial plane (i.e. about a longitudinal axis). Although Stoila ‘984 does not expressly teach a bladder or sleeve as disclosed by King and Sanders, Stoila ‘984 teaches an elastomeric sleeve that covers the mechanical portions of a tire building drum that is still flexible due to the elastomeric material as well as durable due to the steel reinforcements. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify King in order to provide the reinforcing filaments extending annularly about the longitudinal axis as is generally known in the tire drum elastomeric sleeve art, as taught by Stoila ‘984. 

Regarding claims 37 and 39-42, King further discloses that said retread band (Fig. 2: 185) includes a midplane disposed between said first and second annular edges and oriented transverse to said longitudinal axis (i.e. oriented in the circumferential direction) (Fig. 2: see midplane of 185 between to annular edges abutting beads 186).


Regarding claim 43, as discussed above in claim 32, Stoila teaches at least two layers of crossed steel plies (i.e. first reinforcing ply and second reinforcing ply) wherein the steel reinforcements (i.e. reinforcing filaments) are preferably crossed at a low angle. One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that cross plies include first and second bias angles of the respective plies that are approximately equal in magnitude and oriented in opposing directions relative to one another because cross plies are generally known in the art to be approximately equal in magnitude and oriented in opposing directions relative to one another. 

Regarding claim 55, Sanders further teaches that said second elastomeric material (Figs. 1-13: 20) at least partially defines one of said inner surface (Figs. 1-2, 5, 7-13) and said outer surface (Figs. 3-4, 6-

Regarding claim 57, Sanders further teaches a third layer of material (Figs. 10-11: see other layer 20 from layer 20 that is the layer of second elastomeric material) at least partially formed from a third elastomeric material having a third shore hardness (i.e. third abrasion-resistance property) that is greater than at least said first abrasion-resistance property of said first elastomeric material (Col. 2 lines 52-64; Col. 6 lines 36-39), said third elastomeric material at least partially defining the other one of said inner surface and said outer surface of said elastomeric material (Figs. 10-11: see how respective layers 20 are both on either an outer or inner surface of the member thus both the second and third layers of elastomeric material define the outer and inner surfaces respectively). Sanders teaches that the sleeve of elastomeric material which has a layer of an abrasion-resistant and hard elastomeric material (i.e. said third elastomeric material) covering at least a part or the entire inner or outer surface of the member reduces abrasion thereto without materially affecting the flexibility of the elastomeric member (Col. 2 lines 18-25). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the elastomeric band disclosed by King in order to provide the third 

Regarding claim 58, Sanders further teaches that said elastomeric member may include a release layer (Figs. 4, 6: 30) disposed along both surfaces (Col. 2 lines 31-37; Col. 6 lines 62-67; Col. 7 lines 1-2), and thereby along the outer surface, so as to reduce adhesion of the sleeve to the tacky elastomeric portions of the green tire carcass when contacted by expansion or movement of the sleeve during assembly of the green tire (Abstract). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify King in order to provide the retread band with a release layer disposed along said outer surface so as to reduce adhesion of the member to the tacky elastomeric portions of the tire when contacted by expansion or movement of the member during assembly of the tire, as taught by Sanders. 

Regarding claim 59, Sanders further teaches that the elastomeric member may have a cross-sectional shape with a base portion (Figs. 7-8: 35) and at least one rib portion (Figs. 7-8: 36) projecting radially outward from along said base portion. Moreover, Sanders teaches that the elastomeric member may be applied to a variety of different uses with a variety of alternative embodiments for the different types of uses. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the desired shape of the member for the intended use. Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would 
Alternatively, Sanders also teaches that at least a part or the entire inner or outer surface of the elastomeric member is covered with the layer of second elastomeric material (Figs. 1-13: 20). Thus, the layer of second elastomeric material may be a rib portion extending radially outward from the base portion of the layer of first elastomeric material (See for example Figs. 3-4, 12: where rib portion 20 extends readily outward from base portion 25 or 46/47).
Accordingly, modified King discloses that said retread band may have a cross-sectional shape with a base portion and at least one rib portion projecting radially outward from along said base portion.

Regarding claim 91, King discloses a retread band (Fig. 2: 185) elastically extensible about an associated plurality of retread rim segments (Col. 6 lines 53-58), said retread band necessarily having a longitudinal axis (Fig. 2) and comprising: a first annular edge (Fig. 2: see one edge of 185 near either one of beads 186); a second annular edge spaced longitudinally from said first annular edge (Fig. 2: see other edge of 185 near other one of beads 186); an inner surface (Fig. 2: see radially inward surface of 185 in contact with rim 178) facing radially inward and dimensioned to abuttingly engage the associated plurality of retread rim segments (Fig. 2: 178) (Col. 6 lines 53-58; Col. 7 lines 21-26); an outer surface (Fig. 2: see radially outward surface of 185 in contact with beads 186) facing radially outward and dimensioned to abuttingly engage associated beads (Fig. 2: 186) of an associated tire to be retreaded (Fig. 2: 180) (Col. 7 lines 21-26). 
However, King merely discloses a generic elastomeric band and does not expressly recite the structural components or properties of the elastomeric band. 
Sanders teaches an abrasion-resistant elastomeric member of a tire building drum, wherein the elastomeric member includes: a base layer/layer B (i.e. a layer of a first elastomeric material) (Figs. 1-2, 5: 
However, modified King does not expressly recite the direction in which the plurality of reinforcing filaments extend (i.e. annularly about said longitudinal axis). 
Stoila ‘984 teaches using a tire building drum comprising a support beam (Figs. 14, 18-21: 210), wherein the support beam is formed of reinforced elastomer or rubber (i.e. elastomeric material), preferably with one or more layers of steel reinforcement ply, wherein it is preferred there are at least two layers of crossed steel plies, with the steel reinforcements preferably crossed at a low angle, in the range of +/-5 to 30 degrees, more preferably +/-5 to 12 degrees ([0057]). Stoila ‘984 further defines that other components with biased cords have measurements with respect to the equatorial plane (i.e. about a longitudinal axis) ([0007], [0018]). Thereby, one of ordinary skill in the art would readily recognize that the measurements of the steel reinforcements would also be with respect to the equatorial plane (i.e. about a longitudinal axis). Although Stoila ‘984 does not expressly teach a bladder or sleeve as disclosed by King and Sanders, Stoila ‘984 teaches an elastomeric sleeve that covers the mechanical portions of a tire building drum that is still flexible due to the elastomeric material as well as durable due to the steel reinforcements. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify King in order to provide the reinforcing filaments extending annularly about the longitudinal axis as is generally known in the tire drum elastomeric sleeve art, as taught by Stoila ‘984. 

Regarding claim 92, Sanders further teaches that the base layer/layer B (i.e. a layer of a first elastomeric material/base portion) (Figs. 1-2, 5: 12; Figs. 4, 6: 28; Figs. 7-9: 35; Figs. 10-11: 40 or 41; Figs. 12-13: 46 or 47) has a first shore hardness (i.e. first abrasion-resistance property) (Col. 2 lines 52-64; Col. 

Regarding claim 93, Sanders further teaches that said base portion (Figs. 1-2, 5: 12; Figs. 4, 6: 28; Figs. 7-9: 35; Figs. 10-11: 40 or 41; Figs. 12-13: 46 or 47) and said rib portion (Figs. 1-13: 20) may be at least partially formed from a third elastomeric material (Figs. 11, 13: see layer 20 opposite of that to second layer of elastomeric material layer 20) having a third shore hardness (i.e. third abrasion-resistance property) that is greater than at least said first abrasion-resistance property of said first elastomeric material (Col. 2 lines 52-64; Col. 6 lines 36-39), said third elastomeric material at least partially defining the other one of said inner surface and said outer surface of said elastomeric material (Figs. 10-11: see how respective layers 20 are both on either an outer or inner surface of the member thus both the second 

Regarding claim 94, Sanders further teaches that at least a part or the entire inner or outer surface of the elastomeric member is covered with the layer of second elastomeric material (Figs. 1-13: 20). In other words, said rib portion may extend longitudinally between a first rib edge that is spaced axially inward from said first annular edge and a second rib edge that is spaced axially inward from said second annular edge. Thus, Sanders teaches that the layer of second elastomeric material may be a rib portion extending radially outward from the base portion of the layer of first elastomeric material (See for example Figs. 3-4, 12: where rib portion 20 extends readily outward from base portion 25 or 46/47). Moreover, Sanders teaches that the elastomeric member may be applied to a variety of different uses with a variety of alternative embodiments for the different types of uses. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the desired shape of the member for the intended use. Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive 

Regarding claim 95, Sanders further teaches that said base portion (Figs. 12-13: 46 or 47) may have an approximately rectangular shape that extends longitudinally from said first annular edge to said second annular edge (Fig. 12) and a base height extending from said inner surface (Fig. 12: see radially inner surface of member 10) to a base surface portion of said outer surface (Fig. 12: see how 46 or 47 are exposed to the radially outer surface of member 10 at the annular edges, wherein member 45 is a center anchor in the middle of the respective annular edges similar to member 39 in Fig. 10), and said rib portion (Figs. 12-13: see layer 20 extending radially outward from surface 48 of layer 46) may extend radially outward from along said base surface portion of said outer surface to a rib surface portion of said outer surface and said rib portion may extend longitudinally between a first rib edge and a second rib that transition into said rib surface portion of said outer surface respectively at first and second outer transition surface portions each having a curvilinear cross-sectional shape edge (Fig. 12: see how radially outermost layer 20 has tapered off/curved edges at respective annular ends that are axially inward of the edges of layers 46/47 and transition into said layers 46/47).

Claims 60 and 88-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 5,653,847), Sanders et al. (US 6,129,812), Stoila et al. (US 2015/0059984) (Stoila ‘984) and Stoila et al. (US 2012/0145328) (Stoila ‘328).


However, King merely discloses a generic elastomeric band and does not expressly recite the structural components or properties of the elastomeric band. 
Sanders teaches an abrasion-resistant elastomeric member of a tire building drum, wherein the elastomeric member includes: a base layer/layer B (i.e. a layer of a first elastomeric material) (Figs. 1-2, 5: 12; Figs. 4, 6: 28; Figs. 7-9: 35; Figs. 10-11: 40 or 41; Figs. 12-13: 46 or 47) having a first shore hardness (i.e. first abrasion-resistance property) (Col. 2 lines 52-64; Col. 6 lines 36-39); an abrasion-resistant material strip/layer A (i.e. a layer of a second elastomeric material) (Figs. 1-13: 20) disposed along said layer of first elastomeric material, said second elastomeric material having a second shore hardness (i.e. second abrasion-resistance property) that is greater than said first abrasion-resistance property of said first elastomeric material (Col. 2 lines 52-64; Col. 6 lines 36-39). Sanders also discloses at least one reinforcing ply (Figs. 5-6, 9, 11, 13: see reinforcing cords 13 in each respective first layer) at least partially embedded within said first layer of elastomeric material so as to provide reinforcement to the member (Col. 2 lines 26-30), wherein the at least one reinforcing ply includes a plurality of reinforcing cords (i.e. filaments) (Figs. 5-6, 9, 11, 13: 13) within said first layer of elastomeric material such that said plurality of 
However, modified King does not expressly recite that the second reinforcing ply is at least partially embedded within said rib portion including a second plurality of reinforcing filaments extending within said rib portion. 
Stoila ‘328 teaches providing an elastomeric sleeve (Figs. 6-7: 50) with a cord layer (Figs. 6-7: 56) that acts as a rib portion (Figs. 6-7: see how layer 56 extends radially outward from base layer 54), wherein the rib portion is formed of high strength reinforcements such as steel ([0030]). Although Stoila ‘984 does 
However, modified King does not expressly recite the direction in which the plurality of reinforcing filaments extend (i.e. annularly about said longitudinal axis). 
Stoila ‘984 teaches using a tire building drum comprising a support beam (Figs. 14, 18-21: 210), wherein the support beam is formed of reinforced elastomer or rubber (i.e. elastomeric material), preferably with one or more layers of steel reinforcement ply, wherein it is preferred there are at least two layers of crossed steel plies, with the steel reinforcements preferably crossed at a low angle, in the range of +/-5 to 30 degrees, more preferably +/-5 to 12 degrees ([0057]). Stoila ‘984 further defines that other components with biased cords have measurements with respect to the equatorial plane (i.e. about a longitudinal axis) ([0007], [0018]). Thereby, one of ordinary skill in the art would readily recognize that the measurements of the steel reinforcements would also be with respect to the equatorial plane (i.e. about a longitudinal axis). Although Stoila ‘984 does not expressly teach a bladder or sleeve as disclosed by King and Sanders, Stoila ‘984 teaches an elastomeric sleeve that covers the mechanical portions of a tire building drum that is still flexible due to the elastomeric material as well as durable due to the steel reinforcements. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify King in order to provide the reinforcing filaments extending annularly about the longitudinal axis as is generally known in the tire drum elastomeric sleeve art, as taught by Stoila ‘984. 



Regarding claim 89, Sanders further teaches that the base layer/layer B (i.e. a layer of a first elastomeric material/base portion) (Figs. 1-2, 5: 12; Figs. 4, 6: 28; Figs. 7-9: 35; Figs. 10-11: 40 or 41; Figs. 12-13: 46 or 47) has a first shore hardness (i.e. first abrasion-resistance property) (Col. 2 lines 52-64; Col. 6 lines 36-39), and an abrasion-resistant material strip/layer A (i.e. a layer of a second elastomeric material/rib portion) (Figs. 1-13: 20) has a second shore hardness (i.e. second abrasion-resistance property) that is greater than said first abrasion-resistance property of said first elastomeric material (Col. 2 lines 52-64; Col. 6 lines 36-39), wherein the second elastomeric material at least partially defines one of said inner surface (Figs. 1-2, 5, 7-13) and said outer surface (Figs. 3-4, 6-13) of said elastomeric material. 

Regarding claim 90, Sanders further teaches that the base layer/layer B (i.e. a layer of a first elastomeric material/base portion) (Figs. 1-2, 5: 12; Figs. 4, 6: 28; Figs. 7-9: 35; Figs. 10-11: 40 or 41; Figs. 12-13: 46 or 47) may include a layer of a third elastomeric material (Figs. 10-13: see layer 20 radially inward and opposite that of the second elastomeric layer 20 that is radially outermost) disposed along said first elastomeric material (Figs. 10-11: 40 or 41; Figs. 12-13: 46 or 47) opposite said second elastomeric material (Figs. 10-13: the second elastomeric layer 20 that is radially outermost), wherein the third layer of material has a third shore hardness (i.e. third abrasion-resistance property) that is greater 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749